 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      AMELIA BUTLER,                                   CASE NO. C19-965RSM
 9
                     Plaintiff,                        ORDER TO SHOW CAUSE
10
             v.
11
      MS. CANTY-BASHAM,
12
                     Defendant.
13

14
            This matter is before the Court sua sponte following the Minute Order of the Honorable
15
     John C. Coughenour directing the Clerk to reassign this matter to the Undersigned. Judge
16

17   Coughenour’s order for reassignment followed Defendant’s Notice of Related Cases (Dkt. #12)

18   detailing the relatedness of this case and Case No. C19-964RSM. The Court agrees with Judge
19   Coughenour and Defendant that these two actions are indeed related as provided in Local Civil
20
     Rule 3(g)(4) and that it appears that parallel litigation will be duplicitous and an undue burden
21
     on the Court and the parties.
22
            Pursuant to Federal Rule of Civil Procedure 42, where “actions before the court involve
23

24   a common question of law or fact, the court may: (1) join for hearing or trial any or all matters

25   at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid

26   unnecessary cost or delay.” FED. R. CIV. P. 42(A). Both a court’s inherent power to control and

     ORDER – 1
     manage its own docket and the wording of Rule 42 support a court consolidating cases sua sponte
 1

 2   and even over the objection of the parties. Prestige v. United States, No. CV-14-413-PHX-DKD,

 3   2014 WL 11332313, at *2 (D. Ariz. Mar. 10, 2014) (citing In re Adams Apple, Inc., 829 F.2d

 4   1484, 1487 (9th Cir. 1987) (“Because consolidation is within the broad discretion of the district
 5
     court, . . . trial courts may consolidate cases sua sponte [.]”); Blasko v. Washington Metropolitan
 6
     Area Transit Authority, 243 F.R.D. 13, 15 (D.D.C. 2007) (“By its plain language, Rule 42(a)
 7
     permits sua sponte consolidation.”)).
 8
            Nevertheless, the Court finds it appropriate to provide the parties an opportunity to
 9

10   address the issue. Accordingly, the Court finds and ORDERS that within fourteen (14) days of

11   this Order each party may show cause: (1) why this case is or is not related to Case No. C19-
12   964RSM and (2) why this case should or should not be consolidated with Case No. C19-
13
     964RSM. Any response to this Order shall be limited to five double-spaced pages. The Clerk
14
     shall mail Plaintiff a copy of this Order at: P.O. Box 3388, Federal Way, Washington 98063.
15
            Dated this 24 day of July, 2019.
16

17

18                                                 A
                                                   RICARDO S. MARTINEZ
19                                                 CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER – 2
